Citation Nr: 0801257	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Evaluation of bipolar disorder with generalized anxiety 
disorder, currently evaluated as 50 percent disabling. 

2.  Evaluation of hiatal hernia and irritable bowel syndrome, 
with polypectomy, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision, by the San Diego, California, Regional Office (RO), 
which increased the evaluation for bipolar disorder and 
generalized anxiety disorder from 10 percent to 30 percent, 
effective August 3, 2005; however, that rating action denied 
the veteran's claim for a rating in excess of 10 percent for 
hiatal hernia and irritable bowel syndrome with polypectomy.  
He perfected a timely appeal to that decision.  Subsequently, 
in April 2006, a decision review officer's (DRO) decision 
increased the evaluation for hiatal hernia and irritable 
bowel syndrome with polypectomy from 10 percent to 30 
percent, effective August 3, 2005.  In June 2007, a DRO 
decision increased the evaluation for the bipolar and 
generalized anxiety disorder from 30 percent to 50 percent, 
effective August 3, 2005.  

On September 12, 2007, the veteran appeared at the Salt Lake 
City RO and testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the hearing is of record.  At the 
hearing, the veteran submitted additional evidence for which 
he has provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2007).  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of higher evaluations for the 
veteran's bipolar disorder with generalized anxiety disorder, 
and hiatal hernia and irritable bowel syndrome, status post 
polypectomy.  

The issue of entitlement to an increased rating for hiatal 
hernia and irritable bowel syndrome, with polypectomy, 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder with 
generalized anxiety disorder is manifested by symptoms such 
as anxiety, panic attacks, mood swings, reports of sleep 
impairment and periods of depression, productive of 
occupational and social impairment with reduced reliability 
and productivity.  

2.  The veteran's bipolar disorder with generalized anxiety 
disorder is not shown to be manifested by suicidal ideation, 
obsessional rituals, impaired speech, near-continuous panic, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, impaired thought processes 
or communication, delusions, hallucinations; or inappropriate 
behavior.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bipolar 
disorder and generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2005 from the RO to the veteran which 
was issued prior to the RO decision in February 2006.  
Additional letters were issued in August 2006 and November 
2006.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2006 SOC, the April 2006 SSOC, the October 2006 SSOC, 
and the June 2007 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for the bipolar 
and generalized anxiety disorder, given that he has been 
provided all the criteria necessary for establishing higher 
ratings, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), hold that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

A rating action, dated in September 1994, granted service 
connection for anxiety with depression, evaluated as 10 
percent disabling, effective November 1, 1993.  

The veteran's claim for an increased rating for his 
psychiatric disorder (VA Form 21-4138) was received in August 
2005.  

In conjunction with his claim, the veteran was afforded a VA 
examination in November 2005.  It was noted that the veteran 
had had no psychotherapy within the past year; he had no 
psychiatric hospitalization.  It was noted that there were 
major changes in the veteran's social function since the 
mental condition developed; and, he was not as affective at 
work.  It was also noted that the veteran was currently 
working as a teacher, and he has worked there since 1997; his 
relationship with his supervisor was described as good.  
There was no time lost from work.  On mental status 
examination, it was noted that orientation was normal.  
Appearance and hygiene was appropriate.  Behavior was 
appropriate.  The examiner depressed mood which does not 
affect ability to function independently.  The examiner also 
reported impaired impulse control, unprovoked irritability, 
and periods of violence.  Affects mood, with uncontrolled 
spending and increased energy.  The examiner reported 
alternating episodes of mania, and episodes of anxiety.  
Intermittently pressured speech.  No panic attacks were 
reported.  No delusions or hallucinations were noted.  Memory 
was normal.  The examiner also reported chronic history of 
labile mood swings from mania to depression.  The pertinent 
diagnosis was bipolar disorder-hypomanic type, and 
generalized anxiety disorder.  He was assigned a global 
assessment of functioning score of 65.  

The examiner stated that the established diagnosis was not 
agreeable.  The new diagnosis was anxiety disorder, because 
the new diagnosis was a correction of a prior erroneous 
diagnosis.  Depression was not agreeable because the veteran 
has labile mood swings to include mania and depression, more 
consistent with bipolar disorder.  The examiner noted that 
the veteran had no difficulty performing activities of daily 
living.  He is able to establish and maintain effective work 
and social relationships.  He has no difficulty understanding 
simple or complex commands.  

VA progress notes dated in January 2006, February 2006, June 
2006, and September 2006 reflect diagnoses of Bipolar I, 
mixed; on each occasion, the veteran was assigned a GAF score 
of 38.  Stress factor was reported as moderate-severe 
relating to chronic pain and physical limitations.  

The veteran was again examined by the VA in September 2006.  
The veteran described extended periods of manic episodes 
which could last for days.  The symptoms occurred at 
grandiosity and a sense of being in bolts during manic 
periods.  The veteran indicated that he has had increasing 
difficulty regarding anxiety and stated that, since his last 
evaluation in 2005, he now has considerable difficulty 
tolerating crowds or groups of people.  The veteran reported 
that he retired from the school district within the last year 
because his condition had caused significant difficulties 
with his ability to teach; he explained that, when he was in 
a depressed phase, the studies would get away with anything 
and when he was in an irritable or manic phase, he would be 
quite difficult on the students.  

On mental status examination, the veteran was neatly dressed 
and groomed.  He had normal speech and was cooperative 
throughout the interview.  His thought processes were goal 
oriented with no looseness of association and no flight of 
ideas.  His thought content was negative for suicidal or 
homicidal ideation, negative for hallucinations and negative 
for delusions.  His mood was pleasant.  His affect was 
appropriate with mild blunting.  The diagnostic impression 
was bipolar disorder, generalized anxiety disorder.  The 
examiner noted that the current stress levels are moderate to 
largely to medical condition.  The examiner further noted 
that the GAF score would be 45-50 based upon serious 
impairment in occupation, as indicated with mood swings 
interfering with teaching abilities at school.  

On the occasion of another VA examination in June 2007, it 
was noted that the veteran had been married twice; his second 
marriage had been from 1976 to the present and was stable.  
On mental status examination, it was noted that the veteran 
was appropriately dressed and sat in a motorized wheelchair.  
His hygiene was excellent.  He was oriented x4 and speech 
came at a normal rate and rhythm.  Mood was anxious and 
affect was congruent.  It was noted that he went from anxiety 
to humor to guilt.  Short-term and long-term memories were 
intact.  Form of thought was linear and goal directed and 
content of thought was unremarkable.  He was not suicidal or 
homicidal and he was not psychotic.  The assessment was 
bipolar, mixed state; he was assigned a GAF score of 55.  

The examiner observed that the veteran has suffered from a 
bipolar mixed state since 1974.  He has symptoms of mania and 
depression at the same time, which has simply increased in 
severity or lessened in severity over the years.  The 
examiner indicated that his symptoms include irritability, 
decreased need for sleep, racing thoughts, depression, weight 
gain and loss, and impulsive spending.  He has also had been 
a risk taker while working in the Air Force, and his spending 
has caused him to go into debt which his wife had to help get 
him out of.  He was currently only on one mood stabilizer, 
which was unusual for a bipolar mixed state.  The examiner 
explained that, generally, bipolar patients do better when on 
at least two mood stabilizers.  Instead, this veteran was on 
one mood stabilizer and two antidepressants.  Antidepressants 
have the potential of causing of causing more instability 
long term.  The examiner also noted that the veteran had a 
good career in the Air Force and this is more impressive 
because he accomplished that while having a severe mental 
disorder.  He was also a very good high school teacher which 
he continued until 2006 when his physical limitations 
prevented him from working.  The examiner also observed that 
the veteran's current marriage was stable and he was doing 
well in terms of helping to manage his adult son who was 
cognitively impaired, aggressive and needed a lot of 
structure.  

At his personal hearing in September 2007, the veteran 
maintained that his bipolar disorder had increased in 
severity.  The veteran indicated that he had difficulty with 
crowds; he stated that he hated crowded places.  The veteran 
also reported occasional panic attacks as well as impairment 
of memory.  The veteran testified that his wife had informed 
him that he often fell asleep at the wheel.  The veteran 
reported problems with irritability and impulse control.  The 
veteran noted that his bipolar disorder was affecting his 
sleep; he stated that he was "stressed out."  The veteran 
indicated that he stopped working partly because of his 
difficulty interacting with people.  

III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The AOJ has assigned a staged rating 
and the Board agrees that there has been a change in 
disability during the appeal period.

The veteran's bipolar and generalized anxiety disorder has 
been evaluated under Diagnostic Code 9400.  Under this 
formula, a rating of 50 percent is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After careful review of the record, the Board finds that the 
veteran's bipolar disorder and GAD most nearly approximates 
the criteria for the currently assigned 50 percent evaluation 
under Diagnostic Code 9400, and no more.  The veteran has 
been consistently described as having symptomatology that 
includes anxiety, irritability, difficulty sleeping, racing 
thoughts, depression, impulsive spending, and social 
isolation.  Following the September 2006 VA mental 
examination, the veteran was assigned a GAF score of 45-50, 
which the examiner indicated was based upon serious 
impairment in occupation, as indicated with mood swings 
interfering with teaching abilities at school.  On 
examination in June 2007, the VA examiner noted that the 
veteran had symptoms of mania and depression at the same 
time, which had simply increased in severity or lessened in 
severity over the years.  The examiner noted that the veteran 
was currently only on one mood stabilizer, which was unusual 
for a bipolar mixed state.  The examiner also noted that the 
veteran had a good career in the Air Force and this was more 
impressive because he accomplished that while having a severe 
mental disorder.  It was further noted that the veteran's 
current marriage was stable and he was doing well in terms of 
helping to manage his adult son who is cognitively impaired.  
The examiner reported a GAF score of 55.  

In light of the above clinical findings, the Board is of the 
view that the veteran's disability, particularly in view of 
the VA examiners' above-addressed descriptions of the 
veteran's bipolar symptomatology, demonstrates that the 
service-connected mixed bipolar disorder is productive of 
reduced reliability and productivity, characteristic of 
pertinent disability criteria warranting no more than the 
currently assigned 50 percent rating.  

Moreover, the veteran's service-connected bipolar disorder 
and GAD has not been shown to be manifested by obsessional 
rituals, impaired impulse control, spatial disorientation, 
neglect of personal appearance, or difficulty in adapting to 
stressful circumstances, so as to warrant a 70 percent rating 
under DC 9400.  The service-connected disability also has not 
been shown to be manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; or severe disorientation or memory loss, so 
as to warrant a 100 percent rating under DC 9400.  

The Board is aware that the GAF scores have varied during the 
appeal period.  The veteran's GAF score has been assessed at 
worst, as 38, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  Such a score was assigned during VA clinical visits 
February, June and September 2006.  However, these treatment 
reports indicate that the veteran was seen for treatment of 
physical conditions.  The pertinent diagnosis was reported as 
bipolar I, mixed; the stress was reported as moderate-severe, 
due to chronic pain from physical limitations.  The Court has 
established that the probative value of medical evidence is 
based on the medical expert's personal observation of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Although 
the GAF scores of 38 is evidence that must be considered, 
such is inconsistent with the other evidence of record, and 
such score is accorded less probative value.  Moreover, the 
record does not establish that the veteran suffers 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Accordingly, the Board finds that the 
appropriate rating for the veteran's PTSD is 50 percent.  

The veteran is competent to assert that his symptoms are 
worse.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). The Board 
finds the medical evidence to be more probative of the 
severity of his bipolar disorder.  The record clearly 
establishes that he does not have deficiencies in most areas.  
He functions independently and appropriately, and there is no 
indication of obsessional rituals, impaired impulse control, 
or neglect of appearance.  Clearly, a higher evaluation is 
not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



ORDER

A rating in excess of 50 percent for bipolar disorder and 
generalized anxiety disorder is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

The veteran asserts that his hiatal hernia and irritable 
bowel syndrome is worse than reflected by the assigned 
rating.  

The service-connected disability at issue is classified as 
hiatal hernia and irritable bowel syndrome with polypectomy 
and has been rated under Diagnostic Codes 7319 and 7346.  In 
determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran was last examined for the service-connected 
disability in June 2007.  At that time, it was noted that the 
veteran had a normal appetite and he stated that he had had 
weight gain.  The pertinent diagnoses were hiatal hernia with 
failed Nissen fundoplication; and irritable bowel syndrome by 
veteran's report.  The examiner indicated that he could not 
find any evaluation or treatment of this disorder.  The 
examiner stated that the veteran did fit the criteria for 
irritable bowel from mainly constipation symptoms.  

At his personal hearing in September 2007, the veteran 
reported having spasms in his esophagus so severe that he was 
unable to move.  The veteran indicated that he had a great 
deal of abdominal pain; he noted that the pain radiated 
through his shoulders and his back.  The veteran related that 
he had to be very careful about what he ate because he had a 
tendency to have reflux.  The veteran indicated that he had 
alternating bowel changes; and he constantly went from 
constipation to diarrhea.  The veteran indicated that he 
vomited approximately 1 to 3 times per week; he occasionally 
had blood with vomiting.  The veteran reported that he had 
lost 10 pounds since June 2007; he stated that his doctors 
were afraid that he might lose muscle mass.  He also reported 
that he had anemia.  

Thus, the Board believes that a new VA examination should be 
provided to the veteran on remand for the purpose of rating 
the veteran's service-connected hiatal hernia and IBS.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) are fully complied with 
and satisfied as to the issue on appeal.  

2.  The RO should request the veteran to 
identify all health care providers from 
whom he has received treatment for hiatal 
hernia and IBS with polypectomy since 
June 2007.  The RO should attempt to 
obtain any new records identified by the 
veteran.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his hiatal hernia and 
irritable bowel syndrome (IBS) with 
polypectomy.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should indicate that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail, 
and all tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should list all 
current manifestations and symptoms of 
the veteran's hiatal hernia and IBS, and 
should comment specifically on the 
presence, frequency and severity of such 
symptoms as diarrhea, constipation and 
abdominal distress; pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or any other 
symptom combinations productive of severe 
impairment of health.  Any opinion 
expressed should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 30 percent for hiatal 
hernia and IBS with polypectomy.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations, as well as the reasons and 
bases for the decision reached.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


